Citation Nr: 0830243	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-17 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for coronary 
artery disease, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.

By rating decision dated in August 1998, the Regional Office 
(RO) denied the veteran's claim for service connection for 
coronary artery disease.  He was notified of this decision 
and of his right to appeal by a letter dated later that 
month, but a timely appeal was not received.  He has 
subsequently sought to reopen his claim.  In a September 2005 
rating action, the RO again denied service connection for 
coronary artery disease, concluding, in part, that it was not 
associated with the veteran's service-connected post-
traumatic stress disorder (PTSD).  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).

The issue of service connection for coronary artery disease, 
to include on a secondary basis, on the merits is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  An August 1998 rating decision denying service connection 
for coronary artery disease was not appealed and is final.

2.  The evidence received subsequent to that decision relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim for service connection for coronary artery disease.




CONCLUSION OF LAW

New and material evidence having been received, the claim for 
entitlement to service connection for coronary artery disease 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the decision finding that new and material 
evidence has been submitted and the remand for additional 
development action, the Board finds that no further 
discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The law is clear that the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
However, the prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

In the present appeal, the last final denial of the claim for 
service connection for coronary artery disease is the RO's 
August 1998 determination.  Therefore, the Board must review, 
in light of the applicable law, regulations, and the Court 
cases regarding finality, the additional evidence submitted 
since that decision.    

The RO originally denied the claim for service connection for 
coronary artery disease in August 1998, on the basis that it 
was not present during service or within one year thereafter.  
It was also noted that the veteran had argued that it was 
related to PTSD, but the RO observed that service connection 
had not initially been established for PTSD.  The service 
treatment records disclose no complaints or findings of 
cardiovascular disease.  The heart and vascular system were 
normal on the separation examination in January 1972, and a 
chest X-ray study was within normal limits.  Blood pressure 
was 118/70.  

The initial indication of any heart problem is contained in a 
November 1997 report from F.K., M.D.  At that time, the 
physician noted that he had first seen the veteran in August 
of that year when he presented to an emergency room with 
chest pain.  He underwent cardiac catheterization which 
revealed the right coronary artery had a 100 percent proximal 
occlusion that appeared to be old.  He also had a 100 percent 
stenosis in a large second obtuse marginal that appeared to 
be the culprit lesion.  An angioplasty was performed.  Dr. 
F.K. observed that several studies had suggested that stress 
is associated with hypertension which is a risk factor for 
coronary artery disease, and added that the veteran's 
increased stress had contributed to the development of 
coronary artery disease.

An April 2003 rating decision granted service connection for 
PTSD, and assigned a 70 percent evaluation for it.  

The veteran filed a reopened claim for service connection for 
coronary artery disease in April 2005.

In conjunction with his reopened claim, the veteran submitted 
a statement from A.K., M.D., a cardiologist.  She noted that 
the veteran had a history of coronary artery disease.  She 
related that he had PTSD and had been under a significant 
amount of stress at work.  She opined that it was possible 
that the veteran's stress had contributed somewhat to his 
coronary artery disease.  

In an April 2008 statement, D.K., M.D., a psychiatrist, 
indicated that the veteran's service records, medical 
records, and physical and emotional condition had formed the 
basis for his opinion.  He stated that the early onset of 
anastomosis of the right coronary artery was clearly out of 
the pattern of family history and controllable risk factors.  
Chronically high levels of cortisol in combat-exposed 
veterans correlate strongly with metabolic abnormalities and 
coronary artery disease.  Dr. D.K. also noted that the 
veteran had a significant right-sided ribcage injury in 
service that predisposed him to the unusual early onset 
right-sided occlusion by impairing circulation and 
respiratory motion.  He further commented that it was well-
established that anxiety was a risk factor for cardiac death 
by the medical research literature and that PTSD-related 
anxiety and PTSD-driven coronary artery disease established 
both psychological and medical illness.  

Thus, the evidence relates to a previously unestablished fact 
and furnishes a reasonable possibility of substantiating the 
appellant's claim for service connection for coronary artery 
disease.  The Board concludes that new and material evidence 
has been submitted and, accordingly, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for coronary artery disease is 
reopened.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for coronary artery 
disease.

When he was examined by the VA in July 2005, the examiner 
concluded that it was less likely than not that the veteran's 
coronary heart disease was secondary to PTSD.  The 
regulations provide that service connection is warranted for 
disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  There is no indication in the record that the 
examiner considered whether the veteran's coronary artery 
disease had been aggravated by his service connection PTSD.  

The Board points out that, while the April 2008 statement 
from a psychiatrist suggests that the veteran sustained an 
injury to his right rib cage in service, the service 
treatment records are negative for any such injury.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Additionally, in the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for secondary service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a service connection on a 
direct or presumptive basis, or to establish a disability 
rating or effective date for the disability on appeal.  Thus, 
on remand the RO/AMC should provide corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
        
Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
concerning his claim for service 
connection and that advises the veteran 
that a disability rating and effective 
date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for coronary artery 
disease since his discharge from service.  
After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

3.  The veteran should then be afforded a 
VA cardiology examination by a specialist 
to determine the nature of his current 
coronary artery disease, and for an 
opinion as to its relationship to service 
or his service-connected PTSD.  All 
necessary tests should be performed.  The 
examiner is requested to provide an 
opinion concerning whether it is more 
likely, less likely, or at least as 
likely as not (50 percent probability) 
that the veteran's current coronary 
artery disease is related to service, or 
if his service-connected PTSD caused or 
aggravated (permanently worsened the 
underlying disorder beyond its normal 
course) his heart condition.  If PTSD 
aggravated the coronary artery disease, 
the examiner should specify, if possible, 
the extent to which the disability was 
aggravated.  The rationale for any 
opinion expressed should be set forth.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination. 

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


